1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

2
                                                                  May 15, 2019
3                        UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK    C


                        EASTERN DISTRICT OF WASHINGTON
4
     LORA A. M.,                                 No. 2:18-cv-00198-SMJ
5
                               Plaintiff,
6                                                ORDER ADOPTING REPORT
                  v.                             AND RECOMMENDATION
7
     COMMISSIONER OF SOCIAL
8    SECURITY,

9                              Defendant.

10

11         Before the Court, without oral argument, is Magistrate Judge Dimke’s April

12   5, 2019 Report and Recommendation, ECF No. 21, recommending that summary

13   judgment be granted in Plaintiff’s favor. The period for filing objections has passed

14   and no party has objected. After reviewing the Report and Recommendation and

15   relevant authorities, the Court finds that Magistrate Judge Dimke’s findings are

16   correct. Therefore, the Court adopts the Report and Recommendation in its entirety.

17         Accordingly, IT IS HEREBY ORDERED:

18         1.     The Report and Recommendation, ECF No. 21, is ADOPTED in its

19                entirety.

20         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is




     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
1                 GRANTED.

2          3.     The Commissioner’s Motion for Summary Judgment, ECF No. 17, is

3                 DENIED.

4          4.     The Court enters JUDGMENT in favor of Plaintiff REMANDING

5                 this matter to the Commissioner for further proceedings consistent

6                 with this Order pursuant to sentence four of 42 U.S.C. § 405(g).

7                 A.    The administrative law judge shall take testimony from a

8                       vocational expert to determine whether there are other jobs

9                       available in significant numbers in the national and/or regional

10                      economy that Plaintiff is capable of performing. The parties

11                      shall not be permitted to reopen any other issue on remand.

12         5.     All hearings and other deadlines are STRICKEN.

13         6.     The Clerk’s office is directed to CLOSE this file.

14         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

15   provide copies to all counsel.

16         DATED this 15th day of May 2019.

17                      ___________________________
                        SALVADOR MENDOZA, JR.
18                      United States District Judge

19

20



     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
